Citation Nr: 1631207	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-36 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with panic disorder and sleeping disorder, rated as 30 percent disabling prior to September 14, 2009 and 50 percent disabling thereafter. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to November 1, 2012. 


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1952 to July 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and an April 2015 rating decision issued by the RO in San Diego, California.  

Jurisdiction over the claims file is held by the RO in Boston, though the record shows the Veteran currently resides in San Diego and has lived there since approximately January 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to support his claims.  In September 2014, the Veteran submitted medical release forms authorizing VA to obtain records of private psychiatric treatment from the Boston Vet Center and the Lahey Clinic.  There is no indication that VA made an effort to obtain these records.  The claims file contains several letters from the Veteran's health care providers at the Boston Vet Center and the Lahey Clinic describing his PTSD symptoms, but given the conflict between the findings of the VA examiners and the private providers regarding the severity of the service-connected PTSD, the Board finds that the actual private treatment records should be obtained.  

Similarly, the Veteran has received treatment for PTSD at the San Diego Vet Center.  His representative provided a copy of the October 2012 intake assessment examination from this facility in March 2016, but no other records have been submitted or obtained.  The claims file establishes that the Veteran continued to receive treatment at the San Diego Vet Center through at least 2013 (based on statements made to his VA doctors) and records from this facility must also be requested.  

A VA psychiatric examination is also necessary to determine the current severity of the Veteran's PTSD.  He was last examined by VA in August 2013, and the record does not contain any contemporaneous VA or private medical records discussing the severity of the service-connected PTSD since that time.    

Finally, a remand is required with respect to the claim for entitlement to TDIU prior to November 1, 2012.  Entitlement to TDIU was awarded in the April 2015 rating decision on appeal effective November 1, 2012.  A Statement of the Case issued in the same month reflects the TDIU grant; it was referred to as a "partial grant," but the RO provided no explanation of this characterization in terms of whether an earlier effective date was not warranted.  In March 2016, the Veteran's representative filed a notice of disagreement objecting to the effective date assigned the TDIU and contending that the benefit was warranted from July 12, 2007.  A statement of the case (SOC) specifically and clearly addressing this matter has not been issued, and a remand is therefore necessary to provide the Veteran a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran at his current address and ask him to complete medical release forms for the Boston Vet Center, Lahey Clinic, and San Diego Vet Center.

If valid release forms are received, obtain the complete records of treatment reported by the Veteran.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran and his representative should be informed and provided the opportunity to submit the requested records.

2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  

The complete bases for all medical opinions must be provided.

3.  Issue a SOC addressing the claim of entitlement to a TDIU prior to November 1, 2012.  If the Veteran perfects the appeal, return the claim to the Board.

4.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefit sought is not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




